PC GROUP, INC.
419 Park Avenue South
New York, NY 10016




March 21, 2011


Mr. W. Gray Hudkins
President and Chief Executive Officer
PC Group, Inc.
419 Park Avenue South
New York, NY 10016



 
Re: 
Employment Agreement



Dear Gray:


In recognition and confirmation of your agreement to forego $200,000 of the
$300,000 base compensation for fiscal year 2011 to which you are entitled under
your Employment Agreement, dated as of October 1, 2007 (the “Employment
Agreement”), between you and PC Group, Inc. (the “Company”), this letter
confirms the Company’s agreement to waive for 2011 the requirement of Section
2(a) of the Employment Agreement that you devote your “full business time and
energies to the business and affairs of the Company”.  Instead, during 2011, you
agree to devote such business time and energies to the business and affairs of
the Company as the Company and you shall agree upon, from time to time, as
necessary and appropriate.  In all other respects, the Employment Agreement
shall remain in full force and effect.  This letter is made and executed and
shall be governed by the laws of the State of New York, without regard to the
conflicts of laws principles thereof.
 
 
 

--------------------------------------------------------------------------------

 
 

  Sincerely,           PC GROUP, INC.          
 
By:
/s/ Warren B. Kanders       Warren B. Kanders       Chairman  

 


AGREED TO AND ACCEPTED BY:




By:  /s/ W. Gray Hudkins
W. Gray Hudkins


DATE: March 21, 2011